       Case 3:20-po-00463-DMC Document 11 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 3:20-PO-0463-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    RICHARD RASI,
15                        Defendant.
16

17                  Pending before the Court is Defendant’s motion, ECF No. 10, for a change of

18   venue to New York.

19                  Under Federal Rule of Criminal Procedure 20(a), a prosecution may be transferred

20   from the district where the charges are pending to a district where the defendant is present only if

21   the defendant states in writing a wish to plead guilty or no contest and waive trial, and if the

22   United States Attorneys for both districts approve the transfer in writing. Because Defendant’s

23   motion does not make the showing required under Rule 20(a), Defendant’s motion is denied

24   without prejudice.

25                  IT IS SO ORDERED.

26   Dated: August 26, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
